387 U.S. 571 (1967)
ELLIOTT
v.
OREGON.
No. 1144, Misc.
Supreme Court of United States.
Decided June 5, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF OREGON.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Oregon for further consideration in light of Anders v. California, 386 U.S. 738.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART are of the opinion that certiorari should be denied.